—Determination of respondent New York State Liquor Authority, dated July 6, 1994, which suspended petitioner’s liquor license for 15 days *324and imposed a $1,000 bond forfeiture, is unanimously confirmed, the petition denied, and the proceeding, brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [David Saxe, J.], entered November 16, 1994), is dismissed, without costs.
The determination that the petitioner violated Alcoholic Beverage Control Law § 106 (5) by permitting alcoholic beverages to be sold after 4:00 a.m. and consumed after 4:30 a.m. is supported by substantial evidence. At the administrative hearing, one officer testified that he arrived at the bar at approximately 5:10 a.m. and saw people drinking what appeared to be alcoholic drinks. He also testified that he saw people drinking bottles of beer and that one bartender gave a bottle of beer to a patron in exchange for money. The other officer testified that he saw two people drinking what appeared to be alcoholic drinks. Further, the president of petitioner corporation confirmed that the first officer was in the bar sometime around 5:00 a.m.
Petitioner contends that the penalty was unfair, arguing, inter alia, that this is the bar’s first violation. However, more than one hour after the bar should have ceased serving customers, there were over 100 people present, some of whom were drinking. Under the circumstances, the penalty imposed is not so disproportionate as to be shocking to one’s sense of fairness (cf., Matter of Ireland’s Own v New York State Liq. Auth., 165 AD2d 782). Concur—Kupferman, J. P., Asch, Williams and Tom, JJ.